Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
a.	In claim 9, line 1, changed “Claim 9” to “Claim 7”.
b.	In claim 13, line 1, changed “Claim 13” to “Claim 12”.
c.	In claim 19, line 1, changed “Claim 19” to “Claim 18”.

Election/Restrictions
3.	Claims 1-4, 7, 9 and 20-24 are allowable. Claims 12-14 and 16-19 are, previously withdrawn from consideration as a result of a restriction requirement, required all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 10/18/2018, is hereby withdrawn and claims 12-14 and 16-19 are hereby rejoined and fully In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Allowable Subject Matter
4.	Claims 1-4, 7, 9, 12-14 and 16-24 are allowed.

	Allowable Subject Matter
5.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-4, 7, 9, 12-14 and 16-24 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed method of manufacturing a conductive interconnect structure comprising forming a mask layer around the first conductive material with a gap between the mask layer and a sidewall surface of the first conductive material, forming a second conductive material on an outer surface of the first conductive material by a second electroplating operation under a second plating current, wherein the first plating current is different from the second plating current, and wherein the second electroplating operation is configured to generate an average grain size (b) of the second conductive material, wherein the average grain size (a) is greater than the average grain size (b), the average grain size (a) is of from 500 nm to 2500 nm, the grain size (b) is of from 200 nm to .



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897